Citation Nr: 0418996	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  95-19 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for prolapsed rectum with fecal soiling.

2.  Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD).

3.  Entitlement to an effective date of August 5, 1993, for 
service connection for depression.

4.  Entitlement to an initial compensable evaluation for 
tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1994, August 1995, and August 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Nashville, Tennessee, which granted 
service connection for fecal soiling assigning a 
noncompensable evaluation, denied entitlement to service 
connection for a stomach disability, denied entitlement to 
service connection for headaches, and denied entitlement to 
an effective date of August 5, 1993 for service connection 
for depression.  Subsequent decisions granted an increased 
evaluation to 10 percent for fecal soiling, granted service 
connection for GERD and assigned a 10 percent evaluation, and 
granted service connection for tension headaches and assigned 
a noncompensable evaluation.

The issues of entitlement to an increased initial evaluation 
for GERD and tension headaches are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
disability of prolapsed rectum with fecal soiling has been 
manifested by no more than constant slight, or occasional 
moderate leakage.

2.  On June 9, 1998, the RO received the veteran's request 
that his claim for service connection for depression be 
reopened.

3.  In August 1999, the RO granted service connection for 
depression and assigned a 30 percent evaluation effective 
June 9, 1998.

4.  In February 2003, the RO assigned a 100 percent 
evaluation for depression with an effective date of August 7, 
2001 based on the results of a VA examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for prolapsed rectum with fecal soiling have not been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.114, Diagnostic Codes 7332, 
7333, 7334 (2003).

2.  The correct effective date for the grant of service 
connection and compensation for depression is April 22, 1997, 
the date of receipt of the application to reopen the claim 
with new and material evidence after a final disallowance.  
38 U.S.C.A. §§ 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.155, 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

In short, by a letter dated June 2003, the RO has informed 
the appellant of the information and evidence not of record 
that is needed, the information and evidence that the VA will 
seek to provide, the information and evidence the appellant 
must provide, and requested any additional evidence the 
appellant has that pertains to the claim. 38 U.S.C.A. § 5103 
and 38 CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, there is no reasonable 
possibility that a medical opinion or examination would 
substantiate the appellant's claim.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.

The service connected prolapsed rectum with fecal leakage is 
an original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.



II.  Increased Initial Evaluation for Prolapsed Rectum with 
Fecal Soiling

Background

Service medical records show that the veteran was diagnosed 
with prolapsed rectum in May 1993, but there was no evidence 
of any loss of sphincter control or treatment for 
constipation.

At his February 1994 VA examination, the veteran reported 
that he had to strain so much when he had a bowel movement 
that he had a lack or decrease in sphincter control.  He 
stated that doctors had done sigmoidoscopy examinations and 
told him he had prolapsed colon, though he was not aware of 
anything hanging or protruding to the outside of his rectum.  
He stated that he had fecal urgency in the sense that if he 
did not hurriedly get to a bathroom, he would experience 
soiling and he stated sometimes it could happen 
spontaneously.  He reported that this problem had been 
present for the past 2 years.  

The examination showed digestive system intact with active 
bowel sounds; no tenderness; no organs or masses felt; no 
hemorrhoids.  Anal and sphincter tones seemed within normal 
limits, as there was no evidence of lack of bowel control at 
this examination.  The diagnosis indicated subjective 
complaint of fecal soiling.

At his December 1998 VA examination, the veteran reported 
having fecal soiling and when unable to get to the bathroom 
on time soils his underwear.  He indicated that no diagnosis 
was ever made and no medications for this were given.  He 
reported that this was discovered while in service.  The 
veteran indicated that he had bouts of constipation that 
caused him to soil his underwear.  

The examination showed good tone of sphincter and occult 
blood negative.  The examiner noted that the veteran did not 
have any evidence of soiling his underwear.

A VA outpatient treatment note dated September 1999 indicated 
that the veteran complained of fecal incontinence for 
approximately 7 years.  He reported soiling his underwear two 
to three a week and an "urge type incontinence".  
Questionable problems on lifting heavy objects were noted.  
He denied change in bowel habits except for occasional 
constipation for which he was on docusate.  He reported 
occasional blood on the tissue paper.  He indicated that he 
had had a prior scope many years ago with essentially 
negative findings.  The assessment was history of fecal 
incontinence, questionable etiology.  The veteran was 
scheduled for a flexible sigmoidoscopy.  

Treatment records from J.D.S., M.D., dated March 2002 to May 
2002 show that the veteran reported a nine-year plus history 
of protrusion and mainly seepage type incontinence.  He 
indicated that occasionally he would have urge gross fecal 
incontinence.  He had had a past history of constipation but 
currently stated he had soft stool and adjusted his bowel 
habit by eating fruits.  He stated that he had problems 
approximately three or four times a week.  He denied any back 
injury or other neurologic problems, though, it was noted, 
that he did have bipolar disorder.  Digital examination 
revealed minimally decreased tone and he had a fair squeeze.  
He had mild perineal descent with straining in the left 
lateral position.  There were no masses.  The anoscopy 
revealed enlarged hemorrhoids internally, greatest 
posteriorly.  The examiner had the veteran sit on the toilet 
bowl and strain and he produced a prolapse which was either 
rectal mucosa or hemorrhoids, the examiner noted that it was 
hard to determine.  The impression was prolapsing rectal 
mucosa and hemorrhoids.  The examiner recommended transanal 
excision of the prolapse.  It was indicated that this would 
either be done as a hemorrhoidectomy or as a Delorme-type 
procedure based on findings at the time of surgery.  The 
examiner indicated that he suspected that this would help his 
seepage incontinence.  In May 2002, the veteran reported that 
his prolapse was much better after his Delorme procedure.  He 
reported that his incontinence was only minimally better.  He 
still had some urge incontinence.  It was noted that he was 
doing Kegel exercises using some Donnatal for bowel habit and 
manipulation.  The examination showed somewhat patulous anus 
and there was still a little roughness in the distal rectum 
consistent with ongoing healing.  Ultrasound of the anus was 
performed to evaluate for sphincter defect and representative 
images were obtained.  The internal and external sphincter 
was found to be intact.  The impression was anal 
incontinence.  It was noted that the examiner recommended 
that the veteran continue his exercises for the next six 
weeks and if he continued to have problems, then the examiner 
would recommend additional evaluation with consideration of 
anal manometry and nerve conduction studies likely followed 
by biofeedback treatment.  

At his August 2002 VA examination, the veteran reported 
having surgery in March 2002 and that it had not been with 
good results.  The veteran reported loss of sphincter control 
and frequent soiling of the underwear, at least five times 
weekly, but the examiner noted that the veteran was not 
wearing a pad and the veteran stated he did not wear one.  He 
indicated he had no bleeding or thrombosed hemorrhoids.  

The examination showed that the veteran did not have any 
fecal leakage at the time of the examination.  The size and 
lumen of the rectum was apparently normal with good sphincter 
tone.  There was no evidence of bleeding, there was no 
evidence of hemorrhoids, and there were no abnormalities 
detected of the rectum.  The diagnosis was rectum prolapse, 
by history.  Normal rectum examination.  The examiner noted 
that the veteran's rectal prolapse and fecal leakage was not 
of significant impact in his ability to gain employment.  The 
examiner indicated that it was apparent since the veteran did 
not wear a pad and there was no fecal leakage today that this 
was not in excess.  

A hospital report from J.D.S., M.D., dated September 2002 
indicated that the veteran underwent a partial postanal 
repair.  The veteran complained that he was unable to urinate 
and then was allowed to have a Foley catheter for urinary 
retention.  On the third postop day, the veteran was 
ambulating, was tolerating his regular diet, bowel movements 
were regular, he was tolerating his diet, his wound was clean 
and dry, there was no crythema.  On the fifth day of postop, 
the veteran's examination was unremarkable, labs were all 
within normal limits.  The veteran had three bowel movements, 
which looked good, and he was then discharged home.  

Outpatient treatment records from J.D.S., M.D., dated April 
2002 to January 2003 show that in October 2002, the veteran 
reported that his continence was a little better than preop, 
but he still had occasional gross fecal incontinence.  He 
indicated that he was having some drainage.  In November 
2002, the veteran indicated that his incontinence was 
considerably better over his preoperative situation, but he 
continued to have two to three episodes of incontinence per 
week.  It was noted that the veteran was able to get around 
and do some things, but it certainly did not sound like it 
was optimal.  Physical therapy was recommended and if that 
did not work, the examiner wanted the veteran to see someone 
on a referral basis.  In January 2003, the examiner noted 
that the veteran's problem was likely from a mild nerve 
injury in that he had both a decreased squeeze and also a 
sensory deficit with regard to minimal sensory volume after 
his Park's post-anal repair.  The examiner's recommendation 
was that the veteran perform biofeedback therapy, and if this 
was not successful, the examiner wanted the veteran to see 
his partner for a second opinion regarding his options and 
other types of treatments.

VA outpatient treatment records dated March 2003 show that 
the veteran stated that he continued to experience some fecal 
incontinence after having a post-anal repair in September 
2002.

At his September 2003 Board videoconference hearing, the 
veteran testified that he had fecal soiling of his 
undergarments approximately two to three times a week.  

Criteria

The veteran's disability has been rated under Diagnostic Code 
7332, for rectum and anus, impairment of sphincter control.  
Under Diagnostic Code 7332, a 10 percent rating is warranted 
for impairment of sphincter control with constant slight, or 
occasional moderate leakage; and a 30 percent rating is 
assigned if manifested by occasional involuntary bowel 
movements necessitating the wearing of a pad.  38 C.F.R. § 
4.114, Diagnostic Code 7332.  The veteran's disability may 
also be evaluated under Diagnostic Codes 7333 and 7334.  
Under Diagnostic Code 7333, a 30 percent rating is assigned 
for stricture of the rectum and anus manifested by a moderate 
reduction of lumen, or moderate constant leakage.  This is 
the minimum percentage assignable under this code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7333.  Diagnostic Code 7334, 
provides that a 10 percent rating is warranted for mild 
prolapse of the rectum with constant slight, or occasional 
moderate leakage.  A 30 percent rating requires evidence of 
moderate prolapse of the rectum that is persistent or 
frequently recurring.  38 C.F.R. § 4.114, Diagnostic Code 
7334.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 10 percent for prolapsed 
rectum with fecal soiling.  

Medical records from J.D.S., M.D., dated March 2002 showed 
that the veteran continued to have urge incontinence and 
produced rectum prolapse upon straining.  At his September 
2002 VA examination, the veteran reported undergarment 
soiling requiring changing of approximately five times per 
week and that recent surgical repair had not been 
satisfactory.  The examiner reported that the veteran's 
sphincter muscle tone was good and he had normal lumen 
volume.  In October 2002, J.D.S., M.D., reported that the 
veteran was post anal repair and that a second procedure 
occurred in September 2002, but the veteran continued to have 
some drainage and occasional fecal incontinence.  In January 
2003, J.D.S., M.D., reported that fecal incontinence 
continued and the veteran had findings of decreased squeeze 
pressure, increased minimal sensory volume and mild 
prolongation of the left pudendal nerve.  VA treatment report 
dated March 2003 showed that the veteran continued to have 
some fecal incontinence.

The Board finds that a rating in excess of 10 percent for the 
veteran's fecal incontinence with rectal prolapse is not 
warranted.  An evaluation of 30 percent would require 
moderate, persistent or frequently recurring rectal prolapse.  
The evidence shows only complaints of and findings of some 
fecal leakage.  There was no indication that the veteran was 
using pads, which would further indicate that the fecal 
leakage did not meet the criteria for persistent moderate 
symptoms to warrant an increased evaluation.



III.  Entitlement to an effective date of August 5, 1993, for 
service connection for depression

Background

The veteran's claim for depression was denied by an April 
1997 Board decision.  The veteran reopened his claim for 
service connection for depression in June 1998.  The reopened 
claim resulted in a grant of service connection for 
depression, which became effective in June 1998; the date the 
veteran reopened his claim.  The veteran contends that his 
effective date for service connection for depression should 
be August 5, 1993, the date he first filed for service 
connection.

A Board decision of April 1997 denied service connection for 
a nervous condition and subsequent claim received in June 
1998.  The veteran was granted service connection for a 
nervous condition (depression) when a VA examination 
conducted in July 1999 linked his nervous condition to 
military service.  As a result of this evidence, service 
connection was established for depression by a rating 
decision of August 1999.

At his September 2003 Board videoconference hearing, the 
veteran testified that his effective date should be August 5, 
1993, the date he filed his original claim for depression, 
because he sought treatment within one year from separation 
from service.  The veteran presented VA nursing notes dated 
in 1993 and 1994 as well as a February 1994 VA examination 
concerning his psychiatric disability.  

Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

Analysis

The veteran contends that an effective date of August 5, 1993 
is warranted. However, the Board of Veterans' Appeals 
decision of April 1997 was not appealed.

The medical information that the veteran submitted during his 
September 2003 Board videoconference hearing was of record 
since the veteran filed his original claim in 1993 and the 
veteran was eventually denied by a Board decision dated April 
1997.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for depression should 
be the later date of either the date he filed to reopen his 
claim of service connection for depression, or the date that 
entitlement arose.  The veteran filed his claim to reopen on 
June 9, 1998 and a VA examination conducted in July 1999 
linked his nervous condition to military service and was 
granted service connection by an August 1999 decision.  The 
veteran was granted service connection effective the date he 
reopened his claim, the date that the veteran was diagnosed 
with depression is not the determining factor.  There is no 
evidence that the veteran filed what would constitute an 
informal claim of service connection under 38 C.F.R. § 3.155 
prior to June 9, 1998.  For these reasons, an effective date 
of June 9, 1998, the date the veteran reopened his claim for 
service connection for depression is warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective of August 5, 1993, for the grant of 
service connection for depression must be denied.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for prolapsed rectum with fecal soiling is denied.

Entitlement to an effective date of August 5, 1993, for the 
grant of service connection for depression is denied.


REMAND

The veteran contends that his GERD and tension headaches have 
increased in severity.  However, the last VA examinations 
were conducted in 1999.  

In addition, the RO rated the veteran's stomach disorder 
under Diagnostic Code 7346, hernia hiatal.  Prior to and 
subsequent to July 2, 2001, weight loss remained a criterion 
for a disability rating higher than 30 percent assigned for 
the veteran's stomach disorder under Diagnostic Code 7346; 
however, in July 2001, VA revised regulation § 4.112, 
pertaining to weight loss, which further defines Diagnostic 
Code 7346.  Under the former version of 38 C.F.R. § 4.112, 
minor weight loss or greater weight losses of brief duration 
were not considered to be of importance.  The revised version 
of § 4.112 adds definitions of "substantial weight loss, 
minor weight loss, inability to gain weight, and baseline 
weight" to be used in diagnostic codes found under § 4.114. 



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
severity of his GERD.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  

The report of examination must include 
responses to each of the following items:

          A.  Does the veteran's symptoms 
show persistently recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal 
or arm or shoulder pain, productive of 
considerable impairment of health?

          B.  Does the veteran have 
hiatal hernia with symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health?

2.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist to ascertain the nature and 
severity of his tension headaches.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  

The report of examination must include 
responses to each of the following items:

          A.  Does the veteran have 
headaches with characteristic prostrating 
attacks averaging one in 2 months over 
the last several months?

          B.  Does the veteran have 
headaches with characteristic prostrating 
attacks occurring on an average of once a 
month over the last several months?

          C.  Are the veteran headaches 
manifested by very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability?

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



